Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 filed 21 September 2020 are pending in the application.

Priority
This application is a 371 of PCT/IL2019/050329 filed 03/24/2019. This application claims foreign priority to ISRAEL 258325 filed 03/25/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application ISRAEL 258325 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-7 of this application. Priority date accorded is 03/25/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claim 4 recites the term modified. The modification mentioned at page 3, lines 1-5, is polysaccharide modified by covalently linked moieties that contain aliphatic chains comprising between 2 and 26 carbon atoms with a degree of substitution between 0.5 and 70%. The term modified recited in claim 4 is broader than what is disclosed in the specification. The metes and bounds as to what all are encompassed by the term modified is unclear.
Claim 7, which depends from a rejected base claim that is unclear/indefinite is also rendered unclear/indefinite and is rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Journal of Controlled Release, 1998, 51, 213-220; cited in IDS filed 09/24/2020).
	Lee et al teaches amphiphilic aggregates of the polysaccharide chitosan that has been modified with 5.1% deoxycholic acid moiety (Abstract; page 216, para 3.1; part of the limitations of claim 1 regarding the modified polysaccharide and degree of substitution).  Deoxycholic acid has a four-carbon aliphatic chain as required by claim 1. The critical aggregate concentration (CAC) of the deoxycholic acid-modified chitosan is 0.017mg/ml (page 217, left col., lines 4-5; limitation of claim 1 regarding the critical aggregate concentration). Fig. 2 (page 216) shows that the deoxycholic acid is covalently linked to the chitosan via an amide bond (as in claim 2). The deoxycholic acid modified chitosan forms complex with DNA and serves as a good delivery system (page 217, left col., para 3.2; page 218-conclusion; limitations of claims 4-7). Since the modified polysaccharide of Lee meets the structural requirements and the CAC as in claim 1, it should be compliant with the rhodamine test as in claims 3 and 4.
	Therefore, Lee et al anticipates claims 1-7.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philippova et al (Biomacromolecules, 2001, 2, 483-490; cited in IDS filed 12/28/2021).
Philippova et al teaches chitosan modified with an alkyl chain having 12 carbons (page 483, Fig. 1, b, formula on the right; modified polysaccharide having aliphatic carbon chain as in claims 1 and 6). The content of the hydrophobic side chains is 4% (page 483, right col. first full para below Fig. 1; degree of substitution as in claims 1and 6). The critical aggregate concentration of the modified chitosan is 1.5g/L which equates to 1.5mg/ml (page 485, left col. lines 1-2; CAC as in claims 1and 6). As seen in Fig. 1, the aliphatic chain is covalently bonded to the polysaccharide via an amine bond (as in claims 2 and 5). The modified polysaccharide of Philippova also reads on the delivery system as in claims 4-7. Since the modified polysaccharide of Philippova meets the structural requirements and the CAC as claimed, it should be compliant with the rhodamine test as in claim 3.
Therefore, Philippova et al anticipates claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Journal of Controlled Release, 1998, 51, 213-220; cited in IDS filed 09/24/2020) in view of Domb (EP 1222926 A1; cited in IDS filed 09/24/2020).
The teaching of Lee et al is set forth above. Lee teaches linkage via an amide bond. Lee does not teach or suggest the claimed amphiphilic aggregate wherein the aliphatic chain is linked via an amine bond, imine bond, ester bond and an ether bond as in claim 2.
Domb teaches polysaccharide compositions modified with aliphatic chains containing at least 4 carbons and having the claimed degree of substitution (page 4, para 0025). In a further embodiment the amphiphilic residue is connected to the polysaccharide via a bond consisting of an amine, imine, ester and ether (page 5, para 38; covalent linkages as in claim 2).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, a polysaccharide having the claimed aliphatic carbon chain, degree of substitution and CAC is known in the art (Lee). Domb teaches a modified polysaccharide having the same type of modification and degree of substitution, and also suggests the types of linkages recited in claim 2. Thus, it is obvious to arrive at the aggregates as in claim 2 in view of the combined teachings of the prior art.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to look for other aggregates having CAC in the claimed range since Lee teaches its use as being useful for gene delivery. The artisan would be motivated to look for other similar aggregates having better gene delivery characteristics.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Philippova et al (Biomacromolecules, 2001, 2, 483-490; cited in IDS filed 12/28/2021) in view of Domb (EP 1222926 A1; cited in IDS filed 09/24/2020).
The teaching of Philippova et al is set forth above. Philippova teaches linkage via an amine bond. Philippova does not teach or suggest the claimed amphiphilic aggregate wherein the aliphatic chain is linked via an amide bond, imine bond, ester bond and an ether bond as in claim 2.
Domb teaches polysaccharide compositions modified with aliphatic chains containing at least 4 carbons and having the claimed degree of substitution (page 4, para 0025). In a further embodiment the amphiphilic residue is connected to the polysaccharide via a bond consisting of an amine, imine, ester and ether (page 5, para 38; covalent linkages as in claim 2).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, a polysaccharide having the claimed aliphatic carbon chain, degree of substitution and CAC is known in the art (Philippova). Domb teaches a modified polysaccharide having the same type of modification and degree of substitution, and also suggests the types of linkages recited in claim 2. Thus, it is obvious to arrive at the aggregates as in claim 2 in view of the combined teachings of the prior art.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to look for other aggregates having CAC in the claimed range since Philippova teaches their use in many industrial applications and the use of naturally occurring polysaccharide associating polyelectrolytes can essentially widen the area of practical applications. The artisan would be motivated to look for other similar aggregates having better characteristics for such applications.


Conclusion
Pending claims 1-7 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623